DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s after-final reply and amendment filed 2/9/2022, are acknowledged.  Claims 1-5, 7, 9 and 22-25 are pending.  Claims 22-25 are new. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Robert Katz on 3/23/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
3. (Amend) The composition of claim [[3]] 1, wherein T has a molecular weight ranging from 100,000 Da to 7,000,000 Da.

25. (Amend) The composition of claim 9

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 9 are amended to recite among other things a combination of materials, e.g., ethylene oxide/propylene oxide block copolymer, PEG-400 and HA-DOTA-R or hyaluronic acid, present in amounts that the prior art does not teach nor suggest much less give starting points and/or guidance from which such materials would be optimized.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 7, 9 and 22-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618